 
 
I 
111th CONGRESS 2d Session 
H. R. 6177 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2010 
Mr. Djou introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to ensure the timeliness of information used in considering a member of the Armed Forces for an administrative separation, and for other purposes. 
 
 
1.Use of current information in considering a member of the Armed Forces for administrative separation 
(a)In generalChapter 59 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1179.Administrative separation: use of current information regarding member 
(a)Timeliness of information consideredIf a member of the armed forces is being considered under applicable regulations for administrative separation, incidents involving the member and information regarding the actions of the member occurring more than 10 years before the date of the proceedings may not be taken into consideration.  
(b)ExceptionsSubsection (a) does not apply if— 
(1)the member consents to the consideration of the earlier information; or  
(2)the information was concealed by the member or another person acting on behalf of the member. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by at the end the following new item: 
 
 
1179. Administrative separation: use of current information regarding member.  .  
 
